DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that the instant application filed November 8, 2019 is a divisional of US App No. 15/097,341 filed April 13, 2016, which claims foreign priority to KR 10-2015-0052710 filed April 14, 2015.
Claim Status
	Claim 1 is amended. Claim 2 is cancelled. Claim 1 is allowed. 
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 2 “(beta)” .  
Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Steps (4), (5), and (6) line 3 “cold-rolled”. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
	Claim 1 step (1) line 2 “(beta)”.
Claim 1 step (1) lines 2-3 “beta-quenching”.	Claim 1 step (3) line 2 “the ingot”.
The following 112(b) rejections are withdrawn due to claim cancellation:
	Claim 2 line 1 “the rolled material”.
Claim 2 lines 2-4 “final vacuum annealing for 7 to 9 hr in three temperature ranges, including 460 to 470°C, 510 to 520°C, and 580 to 590°C”.
Withdrawn Claim Rejections - 35 USC § 103
Kim in view of either one of Takeda or Takase
Applicant’s arguments, see pg. 9 Section IV. paras. 2 and 5, filed July 2, 2021, with respect to Kim in view of either one of Takeda or Takase have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Kim’s 1.2 to 1.6 wt% Nb content is distinguishable from applicant’s amended alloy composition consisting of 0.5 wt% Nb.
	The applicant persuasively argues the final heat treatment in Kim of 450 to 490°C (Kim claim 10) is lower than applicant’s final heat treatment of 510 to 520°C.
Park in view of Takase, Shu, and Meiyi
Applicant’s arguments, see pg. 10 Section VII. para. 1, filed July 2, 2021, with respect to Park in view of Takase, Shu, and Meiyi have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the Nb content of Park, 1.0 to 1.2 wt% (Park claim 1), is distinguishable from applicant’s alloy composition consisting of 0.5 wt% Nb.
Park in view of Takase, Shu, Meiyi, and Takeda
Applicant’s arguments, see pg. 10 Section VIII. para. 1, filed July 2, 2021, with respect to Park in view of Takase, Shu, Meiyi, and Takeda have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the Nb content of Park, 1.0 to 1.2 wt% (Park claim 1), is distinguishable from applicant’s alloy composition consisting of 0.5 wt% Nb.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a method for manufacturing a zirconium alloy comprising melting a mixture consisting of 0.5 wt% Nb, 0.4 wt% Mo, 0.1 to 0.15 wt% Cu, 0.15 to 0.2 wt% Fe, and balance Zr, solution heat treating, preheating and hot rolling, first vacuum annealing and cold rolling, second vacuum annealing and cold rolling, third vacuum annealing and cold rolling, and final vacuum annealing using the temperatures, times, and reduction ratios recited in claim 1 steps (2) through (7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                          


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735